PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/274,280
Filing Date: 13 Feb 2019
Appellant(s): Carl Freudenberg KG



__________________
Thomas P. Canty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/14/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellants’ arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Appellants’ argument that the Forch reference fails to disclose or suggest a potential equalization ring comprising an electrically-conductive material nor a shielding ring that is electrically non-conductive as required by claim 1.  This is not persuasive.  The Forch reference does in fact disclose a potential equalization ring 2 Fig. 1 comprising an electrically-conductive material (permanent magnet layer in the surface of the sealing element 2, Also see Paragraph 0006 of English translation) and a shielding ring 22 Fig. 1 that is electrically non-conductive (base material being plastic, Also see Paragraph 0014). 

Appellants’ argument that the Office has not established prima facie case of obviousness for claim 1 is not persuasive since each and every structural limitation of claim 1 is taught by Forch.  Forch, in short teaches a seal Fig. 1 capable of use in a ballast for a sealing ring 2, comprising: a substantially annular potential equalization ring 2 comprising an electrically-conductive material and which can be brought into contact in a sealing manner with a surface to be sealed of a machine element 4 to be sealed; and at least one shielding ring 22 comprising a soft magnetic material so as to be configured to shield against electromagnetic interfering waves, the at least one shielding ring capable of being electrically non-conductive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a seal as taught by Forch in a ballast environment since the Forch seal discloses all the structural limitations claimed and would be capable of providing electrical potential equalization between machine parts.

Appellants’ argument that the Forch reference fails to disclose or suggest at least the foregoing (i.e. effectiveness of [the] shielding ring and potential equalization can only be ensured if a strict functional separation is carried out” by separating the function of each component. Filed specification, para. [0027]. Because of this separation of function of each of the shielding ring and the potential equalization ring, “the shielding ring is electrically non-conductive” and therefore “not suitable for potential equalization.”) is not persuasive since the claim does not disclose this limitation, moreover, [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Appellants’ argument that the Forch reference does not disclose a permanent magnet in sealing ring washer 2 is not persuasive.  The Forch reference does in fact disclose an embodiment where a permanent magnet is arrange on or in (emphasis added) the surface of the sealing ring 2, (Also see Para. 0006 of English Translation)

Appellants’ argument that the Forch reference does not disclose that the sealing ring 2 comprises an electrically-conductive material is not persuasive.  The Forch reference discloses as stated above a permanent magnet is arrange on or in (emphasis added) the surface of the sealing ring 2, (Also see Para. 0006 of English Translation), furthermore, since magnets may be made up of conducting materials like iron, nickel, chromium etc., they are capable of conducting heat and electricity. 

Appellants’ argument that the Forch reference does not describe a magnetic layer 22 that is made of plastic is not persuasive.  The Forch reference discloses a carrier part 1 made of steel and (emphasis added) a mechanically soft permanent magnet made of plastic or elastomeric material containing magnetic powder (Also see Para. 0007 of English translation) whether it is the magnetic layer 22 or within the surface of the seal ring 2.

Appellants’ argument that the Office does not explain why the magnetic layer 22 of Forch should be understood to be electrically non-conductive despite what appears to be a contradictory allegation that “permanent magnet|s]... [are] known to comprise of mainly conductive material through which an electrical current may flow.” Detailed Action, pg. 4. Thus, it is respectfully submitted that Forch does not disclose “at least one shielding ring comprising a soft magnetic material so as to be configured to shield against electromagnetic interfering waves, the at least one shielding ring being electrically non-conductive,” as required by claim 1.  This is not persuasive, since as discussed above the magnetic layer 22 may also be an elastomeric material (non-conductive) containing magnetic powder which is capable of being non-conductive.

 	Appellants’ argument that the Office has not established prima facie case of obviousness for claim 1 is not persuasive since each and every structural limitation of claim 1 is taught by Forch.  Forch, in short teaches a seal Fig. 1 capable of use in a ballast for a sealing ring 2, comprising: a substantially annular potential equalization ring 2 comprising an electrically-conductive material and which can be brought into contact in a sealing manner with a surface to be sealed of a machine element 4 to be sealed; and at least one shielding ring 22 comprising a soft magnetic material so as to be configured to shield against electromagnetic interfering waves, the at least one shielding ring capable of being electrically non-conductive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a seal as taught by Forch in a ballast environment since the Forch seal discloses all the structural limitations claimed and would be capable of providing electrical potential equalization between machine parts.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EUGENE G BYRD/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675         

                                                                                                                                                                                               Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.